Citation Nr: 0204058	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
April 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter on appeal have been obtained.

2.  Flat feet existed prior to the veteran's entrance onto 
active duty and did not chronically increase in severity 
during service or as a result of service.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition since the RO's most recent consideration of 
the claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has adjudicated the merits of 
the claim and has informed the veteran of the requirements 
for establishing entitlement to service connection, to 
include on the basis of aggravation.  The RO has also advised 
the veteran of the evidence considered in the adjudication of 
his claim and has advised him to submit evidence in support 
of his claim, to include medical evidence that supports his 
contention that his pes planus increased in severity during 
his military service.  The claims file contains the veteran's 
service medical records.  The claims file also contains 
records of post-service foot treatment as identified and 
submitted by the veteran in connection with his claim.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence or information which could be obtained to 
substantiate the claim.

In sum the facts pertinent to this claim have been properly 
developed and no further development is required to comply 
with the notice and duty to assist provisions of the VCAA and 
the implementing regulations.  A remand for RO consideration 
of the veteran's claim in light of the regulations 
implementing the VCAA would serve only to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claim.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Temporary flare-ups of pre-existing disorders will not be 
considered to constitute a permanent increase in disability 
to meet the definition of aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran alleges that, although he may have had bilateral 
pes planus of the second degree when he entered the military, 
his feet did not become symptomatic until after his entrance 
onto active duty.  He specifically argues that his in-service 
duties, which required him to stand on hard surfaces and to 
partake in prolonged walking and other physical activity, 
caused him to develop the foot problems for which he 
currently seeks treatment.  He thus argues that service 
connection is warranted.

The report of service medical enlistment examination, 
completed in October 1954, indicates that the veteran was 
found to have pes planus of the second degree.  The U.S. 
Court of Appeals for Veterans Claims (Court) has taken notice 
that pes planus is defined as "flat feet."  See, e.g., 
Buckley v. West, 12 Vet. App. 76, 79 (1998), citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1268 (28th ed. 1994).  
Accordingly, the presumption of soundness does not apply to 
the veteran's flat feet.  

Service medical records dated in February 1955 reflect 
treatment of the veteran for complaints of arch pain when 
walking and general foot pain when on his feet.  However, X-
rays showed no evidence of bone destruction or osseous 
abnormality associated with pes planus.  Arch supports were 
recommended and the veteran was temporarily placed on light 
duty.  Service records also include a recommendation for a 
change in duty status based on consideration that the 
veteran's flat feet were likely to cause him trouble with any 
prolonged walking or standing.  Nonetheless, no subsequent 
complaints of or treatment for pes planus is noted in the 
service medical records.  The Board further recognizes that 
at the time reports of medical history and examination were 
completed in April 1960, the veteran reported an aching in 
his feet upon prolonged walking or standing.  Despite such 
complaint, examination noted only "pes planus" at that time 
and the veteran's physical profile at discharge remained the 
same as upon entrance.  He was evaluated at a Level I status 
for the lower extremities at both entrance and discharge.  
See Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 
35 (Feb. 9, 1987).  See also Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991).  

The veteran first filed a claim of entitlement to service 
connection for flat feet almost 40 years following his 
discharge from service.  He identified post-service treatment 
by Dr. Freedman for approximately a two-year period prior to 
the date of his application.  He identified no other post-
service foot treatment at that time, or since.  In a 
statement in support of claim received in February 2000, the 
veteran only claimed to have had foot problems for "some 
time."  Also, in his notice of disagreement and substantive 
appeal he focuses on his current foot problems, attributing 
such to his in-service training and duty assignment.  He 
specifically argues he now has "bumps" and other foot 
pathology for which he receives treatment.  He also argues 
that his feet hurt in service.  

The claims file contains records of treatment by Dr. Freedman 
dated from 1997 to 2000.  The earliest record, dated in 
October 1997, states the veteran had not been seen in that 
office for four years' time and that he had had prior surgery 
for left hallux, verruca on pulp.  Those records reflect 
contemporary treatment of the veteran for various foot 
disorders, but do not note a diagnosis of flat feet/pes 
planus and do not include any medical assessment as to the 
existence or severity of such disability prior to or during 
service or at any point thereafter.  Dr. Freedman does not 
identify any prior treatment for flat feet/pes planus.  

The claims folder contains no other post-service medical 
evidence of disability of either foot.

In essence, service medical records show that the veteran 
experienced symptoms due to flat feet, but there is no 
indication in service medical records that the underlying 
pathology in either foot increased in severity.  The 
veteran's current statements concerning the problems he 
experienced with his feet during service are based upon 
recollection of events occurring decades earlier.  Moreover, 
while the veteran is competent to attest to matters 
susceptible to lay observation, as a lay person, he is not 
competent to provide an opinion requiring medical expertise, 
such as an opinion that his underlying foot pathology 
increased in severity during or as a result of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although current foot problems are documented in the post-
service medical evidence, the post-service medical evidence 
is not supportive of the veteran's claim since it relates to 
treatment of the veteran's feet decades following his 
discharge from service, does not suggest that flat feet 
originated or increased in severity during service, and does 
not even indicate that the veteran still has flat feet. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  



ORDER

Service connection for flat feet is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


